Citation Nr: 1641771	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-30 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran initially filed a claim to establish service connection for degenerative facet disease of the lumbosacral spine. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all low back disabilities, and the issue has been re-characterized as stated on the title page.

Additionally, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim in April 2016. A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran has current low back disability, diagnosed as degenerative disc disease.

2. The competent and credible evidence of record establishes that the Veteran incurred two in-service low back injuries.

3. The evidence is at least in relative equipoise as to whether the Veteran's current low back disability, diagnosed as degenerative disc disease, is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative disc disease, have been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Veteran claims that service connection is warranted for a low back disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

At the outset, the Board finds that the Veteran has a current low back disability. A July 2010 VA treatment letter diagnosed the Veteran with mild degenerative facet disease at the lumbosacral junction. Further, the Veteran underwent VA back examination in September 2014 and was diagnosed with thoracolumbar spine strain at that time. See generally Jones v. West, 12 Vet. App. 383, 385 (1999) (holding that where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Accordingly, the first Shedden element has been met. 

Further, the Board finds competent evidence that the Veteran suffered two in-service low back injuries. In multiple lay statements and during her April 2016 hearing, the Veteran indicated that she was stationed aboard the USS George Washington in October 2001. At that time, the Veteran tripped over a hatch onboard, causing her to fall on her back and hit her head. As a result, the Veteran lost consciousness and was sent for medical treatment, where she was prescribed pain medication. Further, the Veteran has reported that she was involved in a car accident in August 2003, during which she was hit on the driver's side of her vehicle and subsequently placed on sick call. The Veteran has reported ongoing and worsening back pain since the initial October 2001 incident, and noted that the August 2003 car accident significantly exacerbated said back pain. 

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report that which she perceives through the use of her senses, including symptoms capable of being observed, such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's statements are largely corroborated by her service personnel and treatment records. The Veteran's Department of Defense Form 214 (DD214) confirms her assignment to the USS George Washington. Service treatment records (STRs) dated October 2001 indicate that the Veteran tripped over a hatch while onboard and fell backwards as a result, and subsequently sought medical treatment for her injuries. 

Further, STRs dated August 2003 indicate that the Veteran was involved in a car accident when the driver's side of her vehicle was hit. These records contain the Veteran's reports of back pain beginning the evening of the accident, and her description of the pain as numbness and dull throbbing. The Veteran reported the use of pain medication to assist with managing her related symptoms, and was prescribed Vioxx and ice at that time. Subsequent STRs dated December 2003 include the Veteran's reports of constant back pain and limitation of motion, such that she had difficulty exiting her truck.

In weighing the credibility of the Veteran's reports, the Board acknowledges that the Veteran's recollections do not perfectly align with the available service records. The October 2001 STRs are silent for complaints of immediate back pain after the Veteran's fall, and she was placed on restricted duty in June 2003, prior to the August car accident. However, the records confirm the overwhelming majority of the Veteran's statements, which have been well-documented and unvarying throughout the entire record. In light of the Veteran's consistency with her testimony, the length of time that has passed since the 2001 and 2003 incidents, and the significant corroboration from her service records, the Board finds the Veteran's reports to be sufficiently credible such that the second Shedden element has been met.

Accordingly, the Board now turns to the question of whether a nexus exists between the Veteran's current back disability and the in-service injuries. To that end, there are conflicting medical opinions of record.  

The Veteran underwent VA back examination in September 2014, and was diagnosed with thoracolumbar spine strain at that time. Upon examination, the VA examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. In doing so, the examiner asserted that the Veteran's current condition was less likely than not due to remote strains she incurred in military service, as those remote strains would have been resolved long ago. Further, the examiner noted that the Veteran's current back strains were of recent origin, and were not due to the remote strains she experienced over a decade ago, as the remote strains would have been resolved back then.

However, the Board finds that the September 2014 VA examiner's opinion is based upon an incomplete and inaccurate understanding of the Veteran's history, and is therefore of limited probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative). First, the examiner diagnosed the Veteran with thoracolumbar spine strain, but makes no mention of her July 2010 diagnosis of mild degenerative facet disease at the lumbosacral junction. As such, the examiner fails to provide an opinion regarding the etiology of the July 2010 condition and its possible relationship to the Veteran's current disability. Further, the examiner asserts that the Veteran's back strains were of recent origin. However, the claims file indicates that the Veteran has reported ongoing back pain since her October 2001 fall, and sought both VA and private medical treatment on a number of occasions, including in July 2005, July 2010, September to October 2010, January 2011, May 2011, August 2012, and October 2012. Accordingly, any nexus opinion derived from the September 2014 examiner's opinion holds limited probative value.

In contrast, the record also contains a positive nexus opinion. In a July 2014 disability benefits questionnaire (DBQ), a VA examiner opined that the Veteran's current back disability, identified as myofascial syndrome (cervical and lumbar) and degenerative disc disease (DDD), were at least as likely as not incurred and/or connected to her military service and was a progression of the condition that she had in the military. In doing so, the examiner noted that the Veteran's chronic lower back pain onset during service, and persisted and progressed to the point of myofascial syndrome and DDD, secondary to incomplete healing and chronic inflammation stemming from her October 2001 slip and fall incident. 

A medical opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the VA examiner provides a clear nexus opinion based upon a detailed outline of the Veteran's medical history since her October 2001 fall and a complete analysis of her lower back conditions. As such, the accompanying assessment provides a clear and detailed rationale that engages a full understanding of the Veteran's medical history. Id.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether her current low back disability, diagnosed as degenerative disc disease, is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied).


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease, is granted. 


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


